Title: To Benjamin Franklin from ——— Gebhard and Other Favor Seekers, 22 January 1783
From: Gebhard, ——
To: Franklin, Benjamin


As usual, Franklin receives a steady stream of requests for favors of all kinds. The first of these, printed below, asks him to forward a letter.
Four other letters request a similar favor. On March 29 Wilhelm Augustine von Steuben, writing in German from Cüstrin, begs Franklin once again to forward a letter to his son the general, and in return will pray for His Excellency and the sons of the United States. He wishes Franklin to say whether he and the general have received his earlier missives, for he has had no word from his son.
Two days later, H. Adolphe Hoffmeister sends a letter from Heidelberg to be forwarded to his brother-in-law Doll and thanks Franklin for his continuing assistance.
The abbé de Floirac, vicar-general of the archbishopric of Paris, tells Franklin on April 9 that, in the “Nouvel empire que vous Venez de créer,” there is a young Frenchman, the chevalier d’Anterroches, who is married and has children. The chevalier has complained to his mother, the comtesse d’Anterroches, that her letters are not delivered promptly. The comtesse hopes that Franklin will agree to forward her letters in the future.
The peace has renewed the worries of one family: Françoise de Brahm writes from Coblentz on April 27 to ask for news of her brother, who has not answered any of her letters for the past year. His last letter, a year ago, was sent from Philadelphia. Franklin forwarded the family’s letters earlier in the war; would he again forward one to her brother and find out if he is still alive?
In February, Franklin received three requests for ships’ passports. The first one, in English, comes from London on February 7: Thomas Backhouse, thinking that an English ship might not be safe entering an American port “at this Crisis,” wishes a pass for the Active (J. Powell, master), loaded at Liverpool with salt and other merchandise bound for Philadelphia.
The Ostend firm of De Vinck & Co. asks Franklin’s protection on February 13 for a business they intend to establish in either Boston or Philadelphia. They already have an agent in the latter place, Rodolph Tillier. While in The Hague, Tillier became acquainted with John Adams, who gave him letters of recommendation. They hope that Franklin will be likewise obliging, by advising them and sending passports for the two ships they intend to send to one or the other city under the Imperial flag. Their “Sieur De Vinck,” who will deliver this to Franklin, is commissary in Flanders for the navy of the States of Holland; he lives in Dunkirk and is a French subject.
Louis Vivier writes on February 22 from La Rochelle, optimistic that the arrival of peace will occasion commercial relations between the United States and the ports of France. To that end he is prepared to send a ship to the Chesapeake and desires a passport if one is necessary to unload the cargo.
Other merchants require assistance to further their enterprises or help with ventures gone awry. The vicomte de Faudoas writes on February 4 to ask a favor for Captain Harel of the Marie-Thérèse, a merchant ship about to leave Le Havre with a cargo for Philadelphia. Harel would like to be able to say that he has had the honor of Franklin’s acquaintance, and wishes a few letters of recommendation. He is truly a man of merit and worthy of these kindnesses. Moreover, he will be one of the first Frenchmen to arrive in America since the peace.
On February 13 the chevalier de Mailly, marquis de Neelle, seeks information for a venture not yet undertaken: he has heard that the United States is prepared to grant vast tracts of uncultivated land on very advantageous terms and that there is an agent at Paris in charge of handling these concessions. He would be most grateful if Franklin could inform him of the arrangements the United States has made.
Jean-Pierre Carayon and the widows Blaud and Ducastel, inhabitants of Nîmes, write on February 16. At the end of 1781 the husbands of the two widows, associates of Carayon, embarked with a cargo for America. The following August they arrived at New Bern, North Carolina, by way of Martinique, and had set about selling or exchanging their merchandise when they both fell ill and died. Vanschellebeck and Mailhot, French merchants with whom they had deposited their effects, have notified the survivors and offered to represent them before the state. Their confidence in the French firm has been bolstered by the recommendation of Monsieur Chaponel, a resident of the state who is to become French consul. Will Franklin please ensure that the powers to represent their interests, which they have sent to the firm, are respected by the state authorities?
Two merchants from Germany, N. Westerwick of Lübeck and Friedrich Steyn of Berlin, write in English from Paris on February 17 requesting the letters for Philadelphia and Boston that Franklin has promised them. They travel separately to pursue individual business opportunities and request separate letters.
J.-Fr. Ruellan de Gallinée, a merchant of Saint-Malo, writes on February 20 for friends who wish information about letters of exchange received for a cargo sold in Charleston, South Carolina, in 1778. If Franklin has the time, could he tell them what the Carolina pound is worth in livres tournois and what return they might expect? In a postscript Ruellan adds that, although he does not have the honor of knowing Franklin, his visits to Paris have taken him often to houses that Franklin has honored with his presence.

J.-P. Viollier, a Geneva merchant, writes on March 17 concerning the estate of Denis Pallard, a former captain in the Geneva army who absconded to America with a part of his small fortune, leaving behind certain “désagrémens” and a wife and four young children. Viollier, who has learned that Pallard probably died in Charleston before the city was taken by the English, has been appointed guardian to the children, and wishes now to retrieve the remains of Pallard’s fortune. Could Franklin recommend him to someone to whom he could address his power of attorney? He encloses a two-page memoir about Pallard’s activities since his departure in early 1778.
The Baron de La Marck et Stein, seigneur de la libre imperiale seigneurie de Stein, writes from Stein in Germany on March 23. He had traveled to America from Surinam in the hope of settling there and establishing a commercial firm, but has had to return to Europe, where he and his wife own land. Dutch bankers, ignorant of North America, have refused him the credit he needs for his venture. His youngest son has remained in Boston with Martin Brimmer to learn the language and the commerce of the country. He has other contacts among the local merchants there and in Providence. On his return to America he will take with him a number of people who will contribute to improving agricultural practices. Will Franklin please extend credit to him and recommend him to some French merchants?
That same day but closer to home, the marquis de La Salle, Franklin’s successor as vénérable of the Neuf Sœurs, requests a letter of recommendation for the son of M. Poulletier, a wealthy and respected merchant of Paris, who is being sent to Philadelphia with a large cargo of goods. La Salle has been pressed on all sides to intervene for the merchant; indeed, Mme la marquise Dervillers, “femme aussi aimable que jolie,” will be grateful to Franklin for helping this gallant man whom she has known for a long time. He adds that the lodge has decided on May 5 as the date of the celebration of the peace, an event Franklin has promised to attend.

M. Mazue, a merchant from Marseille, writes on March 24 to beg Franklin’s help. He sank his entire fortune into merchandise sold in America; unfortunately, the captain accepted paper money for the goods, not realizing that the currency had depreciated. Could he exchange this money for land in America? If Franklin does not think this likely, could he at least help Mazue obtain a passage to America, where he could petition Congress in person? A month later, on April 23, the chevalier de Cachard, a captain in the grenadiers of Saluce and a vassal of the king of Sardinia, writes a letter urging Franklin to reply to Mazue, who faces certain ruin unless he can find some livelihood more reliable than that of commerce.
On March 26 the firm of Devoulx frères of Marseille writes for information on exchange rates and on how to cash in loan office certificates received for cargo shipped on the Hazard, Captain Nicolas, and sold at Baltimore in 1778.
Daniel Astruc writes to Franklin from Bordeaux on May 6, asking for help in recovering the 576 l.t. 9 s. 2 d. he is owed by “sieur Grive de la Nouvelle Angleterre” for textiles purchased on January 17, 19, 30, and March 13. A copy of Grive’s account is enclosed. Astruc extended unlimited credit to him over his four-month stay in Bordeaux because he believed him to be a New Englander acting under Franklin’s authority. Grive left for Paris on the public coach, commonly called the “Turgotine,” two days ago. Astruc is acquainted with Vergennes, and hopes that Franklin will forgive this request out of consideration for that minister.

Several people seek positions for themselves or others. Alexandre-Andronique Gika, who has come to Paris to search for employment, writes the first of three letters on March 6. He was born in Turkey to a family of some standing, has received the most careful education, and has traveled throughout Asia, Europe, and most of Africa. His applications at Versailles have met with promises and even a kind of pension, but now he offers his services to the United States. He speaks many languages, knows almost every district on earth, has contacts everywhere, and is persuaded that he can manage almost any business. If Franklin permits, he will present his letters of recommendation in person. Having received no response, Gika repeats his request on March 21, adding more about his career. He served with the Russians during the Russo-Turkish War, but when he did not receive payment, he went to London and sought the help of John Elphinston, formerly a rear-admiral in the Russian navy. Finding that Elphinston could do nothing for him, Gika came to Paris. The marquis de Castries has made promises to him these past six months, but Gika is tired of waiting and wishes to sacrifice the rest of his days to the republic of the United States. A third letter from Gika, this one undated, asks on behalf of a friend if the Americans would appoint a Jew as consul at Marseille. A person of quality desires to solicit the position for a merchant there named Sylva.
M. de Boisroger, honorary inspector of manufactures at Chartres, writes from that city on March 14. Although he is not well enough known to Franklin to ask anything for himself, he solicits a position for a fellow native of Chartres who will present this letter. Chauveau, now 25 or 26 years old, had so impressed the late bishop Fleury that he found a place for the young man at the seminary of Saint-Sulpice and paid his way. Before completing his degree, he was diverted from his studies by the comte d’Albon, who wished the young man to accompany him on his travels. Chauveau later left d’Albon to become preceptor to the children of M. de La Linière, a colonel in the cavalry, régiment du roi, but again was disappointed in his hopes for advancement and returned to Paris where he has been teaching geography and mathematics. Boisroger hopes also to be useful to Franklin in his exchanges with the French court.
The mayor of Abbeville, M. de Pioger, writes a general letter of recommendation on April 17 for young M. Le Febvre de Villers, the son of a distinguished local magistrate and the scion of a military family. The young man is endowed with talents, vigor, enterprise, and rural knowledge.
Several correspondents send Franklin samples of their work for his approbation or evaluation. On March 13 M. Bonzon, the rector of a school in Trévoux, where he teaches grammar, submits to Franklin his idea for this year’s dialogue, an annual end-of-year exercise. The topic is the “Anglo-Franci-Américaine” war. Characters will be England, the mother country who imposed taxes upon taxes; the malcontented Americans, inspired by the genius of France; the king of France, who assured them of protection; Spain, who joined France; and so on. To succeed, Bonzon needs the names of the leaders of the revolution, the most illustrious members of Congress, and certain key generals. If Franklin does not have the goodness to supply him with “Matériaux Solides,” he will have to make things up out of thin air and his own imagination.
On April 7 the comtesse de Malarme sends Franklin a copy of a book she has written, her third, inspired by a journey she made to America five years before. She would be flattered if Franklin would read it; she glories in her occupation, an unusual one in France for a woman so young. When she began to write, she was animated solely by glory. Now that she has lost her fortune, she asks Franklin for a donation of whatever amount he thinks appropriate.

The parish priest of Arpajon, curé Guinchard, seeks Franklin’s advice on April 25 concerning the medical case of one of his parishioners, a six-year-old girl who has been paralyzed in both legs since the age of two. He hopes that Franklin is still able to engage in making precious discoveries in physics and medicine, in which he himself is an amateur. Wanting to help this girl, he bought an electrical machine from Mr. Rouland, demonstrator of physics at the University of Paris, and for the past two months he and a local surgeon have been administering electric therapy. The treatments, lasting 45 minutes and administered twice daily, were given first by bath, then by sparks and commotions. Guinchard begs Franklin to read the enclosed account of the treatment, add his remarks in the margin, and return it by post.
As always, some writers simply want money. Andrew Kirwan writes in English from Passy on April 5 and encloses an account of his “case.” Hearing that Franklin “is possessd. of a most Tender good heart, Especially towards the distressd.,” Kirwan is emboldened to ask him and his friends to put together “a little Mony” for him.
Acknowledging that this is his second letter, Sebastian Hartwig, musician at the ducal court at Gotha, writes in German on May 9 to wish Franklin a safe journey when he returns to America. He requests 100 louis d’or, or at least 50, to be forwarded by Privy Councillor von Grimm to chief court mistress von Buchwald. Hartwig’s brother will repay the loan when Franklin arrives in America. Should Franklin decline to send the money, would he please transmit the enclosed letter to his brother? It might be Hartwig’s last, for they are both very old and have one foot in the grave.
Finally, in a category of his own, Jean-Chrétien Schuster writes from Vienna on February 8 reminding Franklin that in March, 1778, he had written to say that he had named his newborn son after the three American commissioners Franklin, Deane, and Lee. He now gives details on the baptism of little Benjamin Silas Arthur, whom they call “le petit Americain.” Schuster, who signs himself a banker, congratulates Franklin on the peace, renews his expressions of admiration, and asks whether, as a particular favor, the minister could give him the names of merchants in Boston, Philadelphia, New York, and Charlestown.
 
Monseigneur!
a strasbourg Le 22: Jany 1783.
Je prie en grace Son Exellence, de me pardonner la grande Liberté, que je prends par celleci de Vous recomander à Vos graces Ci jointe cette Lettre à mon frère, de qui notre famile n’a pas reçue aucunne avis depuis la rupture existe dans cet Etat.
Votre humanité fondé partout me fait esperer que Son Exellence, ne réfusera pas la Grace à celui, qui se mette à vos pieds. Monseigneur. Votre très devoué Valet
Gebhard
 
Notation: Gebhard, Strasbourg 22 Janr. 1783.
